                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                   Plaintiff,                               4:18CR3140

      vs.
                                                             ORDER
EDWARD R. HANSEN,

                   Defendant.


      Trial of this case is scheduled to commence on February 3, 2020. On
January 24, 2020, Defendant moved to dismiss and requested an evidentiary
hearing, arguing prosecutorial misconduct and that a trial on the pending charges
will violate the Double Jeopardy Clause. (Filing No. 84).


      The government has not had a reasonable opportunity to respond to this
motion, and due to the press of other matters and the extensive issues raised in
Defendant’s motion, it requests a seven-day continuance, until February 7, 2020,
of file its response. (Filing No. 88). The government also requests a trial
continuance. Citing his right to a speedy trial, the defendant objects to the
government’s motion.


      The current trial setting was entered over four months ago, (Filing No. 78),
and based on a review of the brief and evidence in support of Defendant’s motion
to dismiss, (Filing Nos. 85 and 87), Defendant knew the facts supporting his
motion to dismiss when the Second Superseding Indictment was filed on
September 18, 2019. (Filing No. 75). Had Defendant promptly filed his motion to
dismiss, the court would have resolved it by now. And under the circumstances
presented, even if the government could reasonably respond to the motion to
dismiss by the current January 31, 2020 response deadline, the court would not
have enough time to thoroughly consider the facts and the arguments raised
before trial commences on February 3, 2020.


      Accordingly,

      IT IS ORDERED:

      1)    The government’s motion to continue, (Filing No. 88), is granted.

      2)    The government’s brief in response to the defendant’s motion to
            dismiss, (Filing No. 84), shall be filed on or before February 7, 2020.

      3)    Trial of this case is continued pending resolution of the Defendant’s
            motion to dismiss.

      Dated this 27th day of January, 2020.

                                              BY THE COURT:

                                              s/ Cheryl R. Zwart
                                              United States Magistrate Judge
